CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with Amended Quarterly Report of Kinetic Resources, Corp. (the “Company”) on Form 10-Q/A for the quarter ended December 31, 2010 filed with the Securities and Exchange Commission (the “Report”), I, Luis Antonio Delgado Gonzalez, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the consolidated financial condition of the Company as of the dates presented and the consolidated result of operations of the Company for the periods presented. By: /s/ Luis Antonio Delgado Gonzalez Name: Luis Antonio Delgado Gonzalez Title: Principal Executive Officer, Principal Financial Officer and Director Date: March 10, 2011 This certification has been furnished solely pursuant to Section 906 of the Sarbanes-Oxley Act of 2002.
